Case 1:19-cr-00779-AKH Documen t61 Filed 03/14/21 Page 1 of 2

LAW OFFICES OF

KOFFSKY & FELSEN, LLC

1150 BEDFORD STREET
STAMFORD, CONNECTICUT 06905

(203) 327-1500
FACSIMILE (203) 327-7660

March 11, 2021

VIA ECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York

500 Pearl Street, Rm 1050

New York, NY 10007

 

Re: United States v. Jose Rodriguez
1:19¢cr779 (AKH)

Dear Judge Hellerstein:

The undersigned, together with Louis Freeman, are appointed counsel for Mr. Jose
Rodriguez. Mr. Rodriguez is currently scheduled to be sentenced before the Court on March 24,

2021. Mr. Freeman and I respectfully request that the court continue the sentencing for sixty (60)
days for the following reasons.

As a result of the length of the sentence that Mr. Rodriguez faces and the mitigation he
hopes to present to the Court, Mr. Rodriguez wishes to be present in-court at the time of sentencing
accompanied by his lawyers. Although I do not know Mr. Freeman’s particular situation, I am
scheduled to receive my first anti-COVID vaccine on April 1, 2021 with the second vaccine to be

administered 30 days later. Although I will attend the sentencing in person, I do not think it is
prudent to do so until I have received both doses.

Additionally, the defendant, at sentencing will argue on several grounds, why his guideline
calculations suggest a sentence “greater than necessary.” In order to adequately prepare for those
arguments, counsel for Mr. Rodriguez are gathering materials which we will refer to at sentencing.
We need additional time to gather said material.

I have spoken with AUSA Andrew Chan who indicates that the government has no
objection to this request. As such, the defendant respectfully requests that Mr. Rodriguez’s
sentence be continued for sixty days.
Case 1:19-cr-00779-AKH Documen t61 Filed 03/14/21 Page 2 of 2

LAW OFFICES OF

KOFFSKY & FELSEN, LLC

Respectfully submitted

_/s/_ Buce D. Keffoky _
Bruce D. Koffsky

BDK/me
Encl.

CC! All Counsel of Record
